Holt, J.
(dissenting).
I dissent on the proposition that plaintiff was guilty of contributory negligence as a matter of law, and am of the opinion that the court’s finding that he was not negligent is sustained by the proof. He testified where he was when he first noticed defendant’s automobile approaching and indicated upon a- plat used at the trial the relative positions of the two machines. From the marks so made it appears that plaintiff was then about one-fourth to one-third the distance across Twenty-sixth street -and defendant’s automobile was then approaching from plaintiff’s right, but 40 feet west of the west curb-line of Blaisdell avenue. Plaintiff was traveling south on Blaisdell avenue and near its center. Defendant’s car was going east on Twenty-sixth and near its southerly curb. The streets were paved and were wet and slippery. An effort by plaintiff to stop when he first noticed the approaching vehicle must have resulted in disastrous skidding. He also had the right to assume that when he had entered the crossing some ten or more feet, one who was more than 40 feet from the street intersection would observe the ordinance to slow down his -speed upon approaching a street intersection. Had defendant so done plaintiff would have had ample time to cross the street before defendant would have reached or -entered upon Blaisdell *170avenue. Whether plaintiff took “close chances” within the decision of Gibbs v. Almstrom, 145 Minn. 35, 176 N. W. 173, was for the trial court’s determination.